Title: From George Washington to Henry Knox, 26 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                             26 Octr 83
                        
                        This will be delivered you by Mr Arthur Noble a Gentleman from Ireland who visits this Country in behalf of a
                            considerable number of his Countrymen to provide a settlement for them.
                        He is Recommended to me by the President of Congress & by Mr Morris and as he is going to the
                            Northward and wishes to take west point in his way—I take the liberty to Request your attention and liberties to him
                            during his stay there.

                    